                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 19-44343

THOMSON-SHORE, INC.,                                          Chapter 11

                        Debtor.                               Judge Thomas J. Tucker
                                          /

  ORDER STRIKING, WITHOUT PREJUDICE, THE OBJECTION PURPORTEDLY
   FILED BY STANLEY M. KOLBER PHOTOGRAPHY, INC. TO THE COURT’S
        NOVEMBER 8, 2019 DISTRIBUTION AND DISMISSAL ORDER

         On November 8, 2019, the Court entered an order entitled “Order Under 11 U.S.C.

§§ 105(a), 349 and 1112(b) and Bankruptcy Rule 1017(a): (A) Granting Debtor’s Motions for

Distribution and Dismissal; and (B) Granting Related Relief” (Docket # 334, the “Distribution

and Dismissal Order”). On November 22, 2019, an objection to the Distribution Order was filed,

purportedly on behalf of “Stanley M. Kolber Photography, Inc, Pro Se” which was signed only by

Stanley M. Kolber, as the President of Stanley M. Kolber Photography, Inc. (Docket # 344, the

“Objection”). Mr. Kolber is not an attorney. As a result, the Court concludes that the Objection

must be stricken.

         “A layperson may not represent a separate legal entity such as a corporation” in federal

court. Lattanzio v. Comta, 481 F.3d 137, 139 (2d Cir. 2007); see also United States v. 9.19 Acres

of Land, 416 F.2d 1244, 1245 (6th Cir. 1969) ( “A corporate president may not represent [his]

corporation before a federal court. . . . [A] corporation cannot appear otherwise than through an

attorney.”); In re Dick Tracy Ins. Agency, Inc., 204 B.R. 39, 39 (Bankr. W.D. Mo. 1997)(“There

is no dispute that a corporation must be represented by counsel in a bankruptcy proceeding and

may not file a petition pro se.”); see also Lattanzio, 481 F.3d at 140; L.B.R. 9010-1(a)(1) (E.D.




   19-44343-tjt     Doc 347       Filed 12/02/19   Entered 12/02/19 10:49:40        Page 1 of 2
Mich.) (“A corporation, partnership or other entity other than an individual may not file a petition

or other paper, nor appear as a debtor, plaintiff, defendant or other party in an adversary

proceeding, unless it is represented by an attorney duly admitted to, and in good

standing with, the bar of the United States District Court for this district.”).

       Accordingly,

       IT IS ORDERED that the Objection (Docket # 344) is stricken, without prejudice.



Signed on December 2, 2019




                                                   2


  19-44343-tjt      Doc 347      Filed 12/02/19        Entered 12/02/19 10:49:40     Page 2 of 2
